Citation Nr: 0822675	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which granted service connection for 
PTSD and assigned a 30 percent disability rating.  

In May 2008, the veteran presented sworn testimony at a 
personal hearing at the RO in Providence, Rhode Island, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the VA 
claims folder. 
At the hearing, the veteran's representative made a motion to 
advance this case on the Board's docket, which was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2007).


FINDING OF FACT

The veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, hypervigilance, irritability, 
intrusive thoughts, flashbacks, disturbances of mood and 
motivation, and avoidance.  There is no evidence of 
obsessional rituals, abnormal speech, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the Board finds 
that the criteria for an increased disability rating of 50 
percent for the veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated 30 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran received three general 
VCAA notice letters dated October 2005, December 2005, and 
April 2006, in conjunction with his then pending, and later 
granted, claim of entitlement to service connection for PTSD.  
Although the aforementioned VCAA letters did not specifically 
include any information pertaining to evidence necessary to 
substantiate a claim for a higher rating, once service 
connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003. 

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in all three VCAA letters.  
Specifically, the veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letters informed the veteran that 
VA would make reasonable efforts to request such records.

The October 2005, December 2005, and April 2006 letters 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as 
in the originals].

The VCAA letters specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 
38 C.F.R. § 3.159(b), in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

Moreover, in the three VCAA letters, the veteran was informed 
that VA would provide a medical examination if VA determined 
it was necessary to make a decision on his claim.  [VA 
examinations were conducted in May 2006 and July 2007].

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in the April 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The April 2006 letter also advised the veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the April 2006 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The Board notes that the veteran received notice of the 
Vasquez-Flores decision in a letter from the RO dated May 
2008.  However, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.
See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008), [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes the veteran's statements, service medical records, 
as well as Vet Center and VA treatment records.  
Additionally, as indicated above, the veteran was afforded VA 
psychiatric examinations in May 2006 and July 2007.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative and testified at a personal hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2007).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).
Analysis

The veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms more approximately warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

Schedular rating

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  

With respect to 'flattened affect,' the May 2006 VA examiner 
indicated that the veteran's "affect was full range, labile 
when discussing trauma-related material..."
With regard to the veteran's speech, the July 2007 and May 
2006 VA examiners did not note any abnormalities.  
Consistently, the veteran's examination and treatment records 
demonstrated no evidence of 'circumstantial, circumlocutory, 
or stereotyped speech.'  

While neither VA examination specifically indicated that the 
veteran experiences panic attacks, the veteran's intrusive 
thoughts and flashbacks were described in the July 2007 VA 
examination report.  In particular, the examiner noted that 
the veteran's intrusive recollections occur one to two times 
per week.  Also, the examiner reported that "on occasions 
[the veteran] will experience sudden rushes of anxiety or 
intense fear or discomfort."  Consistently, the June 2005 
Vet Center Intake Assessment documented that the veteran 
experiences "daily intrusive thoughts and distressing 
recollections."

The examination and treatment records do not indicate any 
abnormalities in comprehension, memory, or judgment related 
to the veteran's PTSD.  The July 2007 VA examiner observed 
that the veteran had experienced transient memory loss in 
2004/2005 following a [non service connected] transient 
ischemic attack (TIA).

The veteran's depression, irritability, and anger are 
documented in his examination and treatment records.  
Specifically, the July 2007 VA examiner noted that the 
veteran "stated that the recurrent and distressing memories, 
thoughts, dreams, and symptoms associated with his traumatic 
military experiences began shortly after he returned home 
from the service and have continued to this day."  
Similarly, the May 2006 VA examiner stated "through the 
years [the veteran] has suffered with sadness regarding his 
military service."  The June 2005 Vet Center Intake 
Assessment reported that the veteran experiences 
"[p]ersistent symptoms of increased arousal [that] take the 
form of irritability."  Additionally, in Vet Center 
treatment notes dated May 2006 and June 2005, 'anger 
management' is listed as an individual concern.

With regard to work relationships, the veteran was employed 
for thirty-five years with the same company before retiring 
at the age of sixty-five.  See July 2007 VA examination.  The 
veteran told the May 2006 VA examiner that he "always had 
very good relationships and interpersonal functioning at work 
and...at times he supervised as many as sixty people."  

With respect to social relationships, the Board observes that 
the veteran has been married for over fifty years.  He 
reported to the May 2006 and July 2007 VA examiners that his 
marriage is strong and that he maintains a good relationship 
with his wife.  The veteran told the July 2007 examiner that 
he enjoys spending time with his family and that he "likes 
people and...attends church regularly."  

The Board notes that the veteran's avoidance symptoms are 
well-documented.  The July 2007 VA examiner reported that the 
veteran avoids thoughts, feelings, conversations, activities, 
and people that remind him of the traumatic events he 
experienced.  The June 2005 Vet Center Intake Assessment 
indicated that the veteran demonstrates "[p]ersistent 
avoidance of stimuli associated with [military] traumas 
[which] consists of efforts to avoid thoughts and feelings 
associated with the trauma..."  Further, at the May 2008 Board 
hearing, the veteran stated that he feels uncomfortable in 
social situations at which "everybody wants to discuss 
service or wars...I just fade away from that.  I don't want no 
part of that."  

Additionally, the July 2007 VA examinations documented the 
veteran's hypervigilance and heightened vigilance, difficulty 
concentrating, and exaggerated startle response.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating are examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

The Board notes that the July 2007 VA examiner reported that 
the veteran's PTSD symptoms are worsening, specifically that 
"the veteran reported experiencing nightmares a couple of 
time per month in [the May 2006] exam, while during today's 
exam, he reported that his nightmares now occur twice per 
week." 

In short, the veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example impaired abstract thinking or judgment, difficulty 
understanding complex commands, or circumstantial, 
circumlocutory, or stereotyped speech.  However, having all 
of the symptoms found in the schedular criteria is not 
required for a 50 percent rating to be assigned.  See 38 
C.F.R. § 4.7 (2007).

After a thorough review of the evidence, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  Criteria for 
the assignment of a 50 percent rating which have arguably 
been met or approximated, include impaired affect, 
disturbances of motivation and mood, avoidance, depression, 
hypervigilance, intrusive thoughts, and severe nightmares.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that an increased rating to 50 
percent is warranted based on the veteran's manifested PTSD 
symptomatology.  See 38 C.F.R. § 4.3 (2007).


The veteran appears to have limited his appeal to a 50 
percent rating.  See the May 2008 hearing transcript, page 3.  
However, for the sake of completeness the Board will briefly 
discuss the criteria for the assignment of a 70 percent or 
100 percent disability rating.

There is no evidence of suicidal or homicidal thoughts, nor 
is there any indication the veteran has obsessional rituals 
which interfere with routine activities, illogical, obscure, 
or irrelevant speech, or near-continuous panic or depression 
affecting the ability to function independently, or impaired 
impulse control.  Further, the evidence does not show spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, or inability 
to establish and maintain effective relationships.

Moreover, a review of the medical evidence indicates that the 
veteran's psychiatric symptomatology centers on his 
depression, anxiety, chronic sleep impairment, 
hypervigilance, irritability, and disturbances of mood and 
motivation.  As detailed in the law and regulations section 
above, these symptoms are more congruent with the currently 
assigned 50 percent disability rating.

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  

Thus, the Board finds that the symptomatology associated with 
the veteran's PTSD more closely approximates that which 
allows for the assignment of a 50 percent disability rating, 
and no higher, under 38 C.F.R. § 4.7 (2007).

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling, 
effective from September 28, 2005, the date of his claim.  

It appears from the medical records and the veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection. The July 2007 
and May 2006 VA examination reports indicated that the 
disability remained relatively stable throughout the period.  
The Board therefore finds that a 50 percent disability rating 
may be assigned for the entire period from September 28, 
2005.  There appears to have been no time during which the 
schedular criteria for a 70 or 100 percent rating were met or 
approximated. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Neither the veteran nor his representative expressly raised 
the matter of the veteran's entitlement to an extraschedular 
rating.  The veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe 
than is reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the veteran and his representative have 
not identified any factors which may be considered to be 
exceptional or unusual.

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.


ORDER

An initial disability rating of 50 percent is granted for 
PTSD, subject to controlling regulations applicable to the 
payment of monetary benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


